Exhibit 10.1

 

AMENDED AND RESTATED OSI SYSTEMS, INC.

 

2008 EMPLOYEE STOCK PURCHASE PLAN

 

The following constitute the provisions of the Amended and Restated 2008
Employee Stock Purchase Plan (herein called the “Plan”) of OSI Systems, Inc., a
Delaware corporation (“OSI Systems, Inc.”).  The Plan amends and restates in its
entirety, as of August 22, 2014, the OSI Systems, Inc. 2008 Employee Stock
Purchase Plan (the “Original Plan”), which was originally adopted by the Board
of Directors of OSI Systems, Inc. on August 26, 2008.

 

1.                                      Purpose.  The purpose of the Plan is to
provide employees of the Company with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions.  The Plan is intended to
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Internal
Revenue Code of 1986.  The provisions of the Plan shall, accordingly, be
construed so as to extend and limit participation in a manner consistent with
the requirements of that section of the Code.

 

2.                                      Definitions.

 

(a)                                 “Board” shall mean the Board of Directors of
the Company.

 

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended.

 

(c)                                  “Committee” shall mean the committee
appointed by the Board of Directors of OSI Systems, Inc. to administer the Plan
in accordance with Section 13 below, if one is appointed.

 

(d)                                 “Common Stock” shall mean the Common Stock,
no par value per share, of OSI Systems, Inc.

 

(e)                                  “Company” shall mean (i) OSI Systems, Inc.,
(ii) each of the existing Subsidiaries, as defined in Section 425 of the Code,
of OSI Systems, Inc. that are incorporated in the United States, and (iii) any
such other or future Subsidiaries as the Board of Directors of OSI Systems, Inc.
shall from time to time designate.  Until the Board of Directors of OSI
System, Inc. determines otherwise, the term “Company” shall not refer to or
include any Subsidiary incorporated outside of the United States.

 

(f)                                   “Compensation” shall mean the annual base
rate of pay of an eligible Employee during an Offering Period, determined in
accordance with nondiscriminatory rules adopted by the Board of Directors,
including commissions and cash bonuses, but excluding income with respect to
stock options, restricted stock awards or other stock purchases and moving
expense reimbursements.

 

(g)                                  “Continuous Status as an Employee” shall
mean the absence of any interruption or termination of service as an Employee. 
Continuous Status as an Employee shall not be considered interrupted in the case
of a leave of absence agreed to in writing by the Company, provided that such
leave is for a period of not more than 90 days or reemployment upon the
expiration of such leave is guaranteed by contract or statute.

 

--------------------------------------------------------------------------------


 

(h)                                 “Employee” shall mean any regular employee
of the Company whose date of hire was at least ninety (90) days prior to the
commencement of an Offering Period, who is customarily employed for at least
twenty (20) hours per week and more than five (5) months in a calendar year.

 

(i)                                     “Exercise Date” shall mean the last date
of an applicable Exercise Period.  In the absence of a specific determination to
the contrary by the Board of Directors or the Committee, (i) for an Offering
Period that commences on January 1 the following June 30, December 31, June 30
and December 31 shall each be an Exercise Date; and (ii) for an Offering Period
that commences on July 1, the following December 31, June 30, December 31 and
June 30 shall each be an Exercise Date.

 

(j)                                    “Exercise Period” shall mean, in the
absence of a specific determination to the contrary by the Board of Directors or
the Committee, a period commencing on an Offering Date or on the day after an
Exercise Date and terminating one day prior to the date six (6) months later.

 

(k)                                 “Offering Period” shall mean, in the absence
of a specific determination to the contrary by the Board of Directors or the
Committee, a period of twenty-four (24) months beginning on January 1 and July 1
of each year consisting of four (4) six-month Exercise Periods during which
options granted pursuant to the Plan may be exercised.

 

(l)                                     “Offering Date” shall mean the first day
of each Offering Period of the Plan.

 

(m)                             “Plan” shall mean this Amended and Restated 2008
Employee Stock Purchase Plan.

 

(n)                                 “Plan Account” means the account established
for each participant pursuant to the Plan.

 

(o)                                 “Subsidiary” shall mean a corporation,
domestic or foreign, of which not less than 50% of the voting shares are held by
the Company or a Subsidiary, whether or not such corporation now exists or is
hereafter organized or acquired by the Company or a Subsidiary.

 

3.                                      Eligibility.

 

(a)                                 Any Employee as defined in Section 2(h) who
shall be employed by the Company on the Offering Date shall be eligible to
participate in the Plan, subject to limitations imposed by Section 423(b) of the
Code.

 

(b)                                 Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an option under the Plan (i) if,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own stock and/or hold outstanding options to purchase stock possessing
five percent (5%) or more of the total combined voting power or value of all
classes of stock of the Company or of any subsidiary of the Company, or
(ii) which permits such Employee’s rights to purchase stock under all employee
stock purchase plans of the Company and its subsidiaries to accrue at a rate
which exceeds Twenty-Five Thousand Dollars ($25,000) of fair market value of
such stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

 

2

--------------------------------------------------------------------------------


 

(c)                                  In the event that the aggregate number of
shares which all participants elect to purchase during an Offering Period shall
exceed the number of shares remaining available for issuance under the Plan, the
number of shares to which each participant shall become entitled shall be
determined by multiplying the number of shares available for issuance, by a
fraction, the numerator of which is the sum of the number of shares the
participant has elected to purchase and the denominator of which is the sum of
the number of shares which all participants have elected to purchase.

 

4.                                      Offering Periods.  In the absence of a
specific determination to the contrary by the Board of Directors or the
Committee, the Plan shall be implemented by twenty-four (24) month Offering
Periods beginning every six (6) months, until terminated in accordance with
Section 19 hereof.  In no event shall an Offering Period exceed five (5) years.

 

5.                                      Participation.

 

(a)                                 An eligible Employee may become a
participant in the Plan by delivering to the Company’s human resources office an
enrollment form provided by the Company authorizing payroll deductions not less
than ten (10) business days prior to the applicable Offering Date, unless a
later or earlier time for filing the form is set by the Board or Committee for
all eligible Employees with respect to a given offering.

 

(b)                                 Payroll deductions for a participant shall
continue at the rate specified in the enrollment form throughout the Offering
Period with automatic re-enrollment for the Offering Period which commences the
day after the Exercise Date at the same rate specified in the original
enrollment form, subject to any change in payroll deduction rate made pursuant
to Section 6(c), unless sooner terminated by the participant as provided in
Section 11.  A participant is not required to file any additional enrollment
forms for subsequent Offering Periods in order to continue participation in the
Plan.  A participant may not participate in more than one Offering Period at any
given time.

 

6.                                      Payroll Deductions.

 

(a)                                 A participant shall designate on the
enrollment form the percentage of Compensation which he or she elects to have
withheld for the purchase of Common Stock, which may be any whole percentage
from 1% to 10% of the participant’s Compensation.

 

(b)                                 All payroll deductions made by a participant
shall be credited to his or her account under the Plan.  A participant may not
make any additional payments into such account.

 

3

--------------------------------------------------------------------------------


 

(c)                                  A participant may discontinue his or her
participation in the Plan as provided in Section 11, or may reduce (but not
increase) the rate of payroll withholding during an Offering Period by filing an
amended enrollment form with the Company’s human resources office at any time
prior to the last day of any Offering Period (for which such change is to be
effective), but not more than four (4) changes may be made in any Offering
Period (or such other number of changes as may be approved by the Board or the
Committee).  A Participant may increase or decrease the rate of payroll
deduction for any subsequent Offering Period by filing with the Company’s human
resources office a new authorization for payroll deductions not less than ten
(10) business days prior to the Offering Date for such subsequent Offering
Period.

 

7.                                      Grant of Option.

 

(a)                                 On the Offering Date of each Offering
Period, each eligible Employee participating in the Plan shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the per
share option price) up to a number of shares of the Company’s Common Stock
determined by dividing such Employee’s payroll deductions to be accumulated
prior to such Exercise Date by the applicable fair market value of a share of
the Company’s Common Stock as determined pursuant to Section 7(b) hereof. 
Notwithstanding anything to the contrary contained herein, in no event shall an
Employee be permitted to purchase during an Exercise Period a number of shares
of the Company’s Common Stock in excess of a number determined by dividing
$12,500 by the fair market value of a share of the Company’s Common Stock on the
Offering Date, subject to the limitations set forth in Sections 3(b) and 12
hereof.  Fair market value of a share of the Company’s Common Stock shall be
determined as provided in Section 7(b) herein.

 

(b)                                 Subject to Section 15 hereof, the option
price per share of the shares of the Company’s Common Stock offered in a given
Exercise Period shall be the lower of: (i) 85% of the fair market value of a
share of the Common Stock of the Company on the Offering Date; or (ii) 85% of
the fair market value of a share of the Common Stock of the Company on the
Exercise Date; provided, however, that with respect to any Exercise Date of an
Offering Period that occurs following the twenty-seven (27) month anniversary of
the Offering Date of such Offering Period, the option price per share shall be
eighty-five percent (85%) of the fair market value of a share of the Common
Stock of the Company on the Exercise Date.  The fair market value of the
Company’s Common Stock on a given date shall be the closing price as quoted on
the Nasdaq Stock Market, Inc.’s Global Market (or, if traded on an alternative
securities exchange, the closing price on such exchange) or, if there is no
closing sales price for a share of the Company’s Common Stock on the date in
question, the closing sales price for a share of the Company’s Common Stock on
the last preceding date for which such quotation exists.

 

8.                                      Exercise of Option.  Unless a
participant withdraws from the Plan as provided in Section 11, his or her option
for the purchase of shares will be exercised automatically on each Exercise Date
of the Offering Period, and the maximum number of full shares subject to option
will be purchased for him or her at the applicable option price with the
accumulated payroll deductions in his or her account.  During his or her
lifetime, a participant’s option to purchase shares hereunder is exercisable
only by him or her.

 

4

--------------------------------------------------------------------------------


 

9.                                      Purchase of Common Stock.  The Company
will maintain a Plan Account on its books in the name of each participant.  On
each payday the amount deducted from the participant’s Compensation will be
credited to the participant’s Plan Account.  No interest shall accrue on any
such payroll deductions.  As promptly as practicable after the Exercise Date of
each offering, the Company shall arrange, for each participant as appropriate,
for the issuance of the shares purchased upon exercise of his or her option in
street name and for the delivery of such shares to the participant’s account at
the Company’s designated broker-dealer.  Any cash remaining which is
insufficient to purchase a full share of Common Stock at the termination of each
Exercise Period shall be credited to the participant’s account for the next
Exercise Period.

 

10.                               Automatic Transfer to Low Price Offering
Period.  In the event that the fair market value of the Company’s Common Stock
is lower on an Exercise Date than it was on the first Offering Date for that
Offering Period, all Employees participating in the Plan on the Exercise Date
shall be deemed to have withdrawn from the Offering Period immediately after the
exercise of their option on such Exercise Date and to have enrolled as
participants in a new Offering Period which begins on or about the day following
such Exercise Date.

 

11.                               Withdrawal; Termination of Employment.

 

(a)                                 A participant may withdraw all but not less
than all the payroll deductions credited to his or her account under the Plan at
any time prior to the Exercise Date of the Offering Period by giving written
notice to the Company.  All of the participant’s payroll deductions credited to
his or her account will be paid to him or her at the next pay date which follows
the tenth business day after the receipt of his or her notice of withdrawal and
his or her option for the current period will be automatically terminated, and
no further payroll deductions for the purchase of shares will be made during the
Offering Period.

 

(b)                                 Upon termination of the participant’s
Continuous Status as an Employee prior to the Exercise Date for any reason,
including retirement or death, the payroll deductions credited to his or her
account will be returned to the participant or, in the case the of participant’s
death, to the representative of the participant’s estate.

 

(c)                                  A participant’s withdrawal from an offering
will not have any effect upon his or her eligibility to participate in a
succeeding offering or in any similar plan which may hereafter be adopted by the
Company.

 

12.                               Number of Shares to be Offered.  The maximum
aggregate number of shares of the Company’s Common Stock that may be issued
under the Plan shall be 1,500,000 shares, subject to adjustment upon changes in
capitalization of the Company as provided in Section 15 hereof.  In the event
that any option granted under the Plan expires or is terminated for any reason,
such shares allocable to the unexercised portion of such option shall again be
subject to an option under the Plan.

 

13.                               Administration.  The Plan shall be
administered by the Board of Directors and/or by a duly appointed Committee
consisting of not less than two persons, at least one of which shall be a member
of the Board of Directors, and having such powers as shall be specified by the
Board.  The Board of Directors may from time to time remove members from, or add
members to, the Committee.  Vacancies on the Committee shall be filled by the
Board of Directors.  The Committee shall hold meetings at such times and places
as it may determine.  Unless otherwise specified by the Board of Directors, the
Committee shall consist of the members of the Company’s Compensation Committee. 
The interpretation and construction by the Board of Directors or the Committee
of any provision of the Plan or of any right to purchase Common Stock shall be
conclusive and binding on all persons.

 

5

--------------------------------------------------------------------------------


 

14.                               Transferability.  Neither payroll deductions
credited to a participant’s account nor any rights with regard to the exercise
of an option or to receive shares under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, or the laws of
descent and distribution) by the participant.  Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Section 11.

 

15.                               Adjustments Upon Changes in Capitalization. 
Subject to any required action by the stockholders of the Company, the number of
shares of Common Stock covered by each option under the Plan which has not yet
been exercised and the number of shares of Common Stock which have been
authorized for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

 

In the event of the proposed dissolution or liquidation of the Company, the
offering period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.  In the event of a
proposed sale of all or substantially all of the assets of the Company, or the
merger of the Company with or into another corporation, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless the Board determines, in the exercise of its sole discretion and in lieu
of such assumption or substitution, that the participant shall have the right to
exercise the option as to all of the optioned stock, including shares as to
which the option would not otherwise be exercisable.  If the Board makes an
option fully exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the participant that the option
shall be fully exercisable for a period of thirty (30) days from the date of
such notice, and the option will terminate upon the expiration of such period.

 

The Board may, if it so determines in the exercise of its sole discretion, also
make provision for adjusting the Reserves, as well as the price per share of
Common Stock covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

 

6

--------------------------------------------------------------------------------


 

16.                               Rights as a Shareholder.  A participant shall
have no rights as a shareholder with respect to any shares of Common Stock he or
she may have a right to purchase under the Plan until the date of issuance of a
stock certificate to such participant for shares issued pursuant to the Plan.

 

17.                               Rights as an Employee.  Nothing in the Plan
shall be construed to give any participant the right to remain in the employ of
the Company or a Subsidiary or to affect the right of the Company and its
Subsidiaries or the participant to terminate such employment at any time with or
without cause.

 

18.                               Use of Funds.  All payroll deductions received
or held by the Company under the Plan may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate such
payroll deductions.

 

19.                               Amendment or Termination.  The Board of
Directors shall have the right to amend, modify or terminate the Plan at any
time without notice, provided that no Participant’s existing rights are
adversely affected thereby, and provided further that no amendment to the Plan
shall be effective until such amendment is approved by a vote of the holders of
at least a majority of the outstanding shares of Common Stock of the Company
within twelve month before or after the date upon which such action is taken by
the Board of Directors, if such amendment would:

 

(a)                                 Increase the aggregate number of shares of
Common Stock to be issued under the Plan (except as provided in Section 15
hereof);

 

(b)                                 Materially modify the requirements for
eligibility to participate in the Plan;

 

(c)                                  Increase the maximum number of shares of
Common Stock which a Participant may purchase in any Offering Period;

 

(d)                                 Extend the term of the Plan;

 

(e)                                  Alter the option price per share formula so
as to reduce the price for shares of Common Stock to be purchased under the
Plan;

 

(f)                                   Otherwise materially increase the benefits
accruing to participants under the Plan; or

 

(g)                                  Cause the Plan to fail to meet the
requirements of an “employee stock purchase plan” under Section 423 of the Code.

 

The Plan shall terminate on the date prior to the tenth anniversary of the date
on which the Original Plan was adopted, if it has not been earlier terminated
pursuant to this Section 19, but the Plan shall remain in full force and effect
until the end of the Offering Period then in effect.

 

7

--------------------------------------------------------------------------------


 

20.                               Notices.  All notices or other communications
by a participant to the Company under or in connection with the Plan shall be
deemed to have been duly given when received in the form specified by the
Company at the location, or by the person, designated by the Company for the
receipt thereof.

 

21.                               Stockholder Approval.  Continuance of the Plan
and the effectiveness of any option granted hereunder shall be subject to
approval of the Original Plan by the affirmative vote or written consent of the
holders of a majority of the outstanding shares of Common Stock of the Company
present or represented and entitled to vote thereon, within 12 months after the
date of adoption of the Original Plan by the Board of Directors.

 

22.                               Conditions Upon Issuance of Shares.  Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

23.                               Governing Law.  To the extent not governed by
federal law, all legal questions pertaining to the Plan shall be determined in
accordance with the laws of the State of Delaware.

 

8

--------------------------------------------------------------------------------